  Case 20-80283               Doc 2       Filed 03/01/20          Entered 03/01/20 13:18:26                   Desc Main
                                             Document             Page 1 of 7



                                  UNITED STATES BANKRUPTCY COURT
                                                                                                                        Effective
                                    CENTRAL DISTRICT OF ILLINOIS                                                        1/1/2020

                                           PEORIA DIVISION

In re:                                                      )
 Ramona L. Sayles                                           )
___________________________,                                )          Case No. ___________
                                                            )
                              Debtor(s).                    )

                                              CHAPTER 13 PLAN
                                                            Original

                                        Amended Plan #     (e.g., 1st, 2nd)
                                           **MUST BE DESIGNATED**


     1.    Notices

          YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss them with your attorney. If you
          oppose any provision of this Plan, you must file a timely written objection. This Plan may be confirmed without
          further notice or hearing unless a written objection is filed before the deadline stated on the separate Notice you
          received from the Bankruptcy Court.

          THIS PLAN DOES NOT ALLOW CLAIMS. A creditor must file a timely proof of claim to receive distribution as
          set forth in this Plan. Even if this Plan provides for payment, no payment will be made unless a proof of claim is
          timely filed.

          NOTICE TO AFFECTED PARTIES REQUIRED. No provision of this plan will be effective against a creditor or
          affected party not identified in the Debtor's schedules and not included in the list, also known as the mailing matrix,
          containing the name and address of each entity included or to be included on the Debtor's schedules.

          As used herein, the term “Debtor” includes both the debtor and co-debtor in a jointly administered case.

          The following matters may be of particular importance. Debtors must check one box on each line to state whether or
          not the Plan includes each of the following items. If an item is checked as “Not Included,” if both boxes are
          checked, or if neither box is checked, the provision will be ineffective if set out later in the Plan.



                     A limit in the amount of a secured claim, set out in Paragraph
          A.         D of Part 5, which may result in a partial payment or no                Included          Not Included
                     payment at all to the secured creditor


                     Avoidance of a security interest or lien, set out in Paragraph B
          B.                                                                                 Included          Not Included
                     of Part 9


          C.         Nonstandard provisions set out in Part 11                               Included          Not Included




                                                                                                                                    Page 1 of 7
     Case 20-80283         Doc 2         Filed 03/01/20          Entered 03/01/20 13:18:26                   Desc Main
                                            Document             Page 2 of 7


2.       Payments To Fund Plan:

         A.       The Debtor submits to the Standing Chapter 13 Trustee ("Trustee") the following regular payments:



       Start Month #          End Month #                   Monthly Payment                               Total

              1                     36                           $215.00                                $7,740.00

         Total # Months:            36                           Grand Total Payments:                  $7,740.00


         B.       Income Tax Refunds

                             The Debtor is required to turn over to the Trustee 100% of all federal and state income tax refunds
                  received during the term of this Plan, excepting only any federal income tax refund constituting Earned
                  Income Credit and/or Additional Child Tax Credit, and any additional state and/or federal refund of $1500 or
                  less per year in the aggregate.


                            The Debtor is not required to turn over to the Trustee any income tax refunds received during the
                  term of this Plan.

         C.       Other Payments:




         D.       Notice Regarding Discrepancies

                  In the event there is a discrepancy between the aggregate amount that the Debtor proposes to pay to the
                  Trustee to fund this Plan, and the aggregate amount needed by the Trustee to pay all claims in accordance
                  with the specific provisions set forth below, the specific provisions set forth below shall control. If, at any
                  time during the term of this Plan, it is determined by the Trustee that insufficient funds are being paid in to
                  fund all payments the Trustee is required to make, the Debtor shall increase the periodic payments set forth
                  in Paragraph A of Part 2 above or otherwise provide for increased payments as needed. Alternatively, if the
                  amount the Debtor is paying to the Trustee exceeds the amount needed for the Trustee to make all payments
                  required by this Plan, any excess funds shall be refunded to the Debtor. Nothing in this provision should be
                  construed as limiting the right of the Debtor, the Trustee, or any unsecured creditor to seek to modify this
                  Plan after confirmation pursuant to 11 U.S.C. §1329.

      3. Administrative Claims:

         A.       Trustee Compensation:

                  Trustee fees shall be paid as provided by 28 U.S.C. §586(e). Regardless of the precise amount of the
                  Trustee’s fees set by the U.S. Trustee at any particular time, for purposes of this Plan, the fees shall be
                  estimated at 10% of all amounts to be paid through this Plan.




                                                                                                                                    Page 2 of 7
  Case 20-80283               Doc 2        Filed 03/01/20           Entered 03/01/20 13:18:26                     Desc Main
                                              Document              Page 3 of 7



        B.           Attorney Fees:

                     Choose one of the following:

                                                                                  4,250.00
                               The Debtor's attorney has agreed to accept $______________for     all services to be rendered to the
                               Debtor in this case as required by the current Standing Order Regarding Attorney Fees for Debtor's
                               Counsel in Chapter 13 cases for the Division in which the case is filed. Because the fee amount is
                               at or below the “no-look” fee set forth in the Standing Order, the attorney is not required to file a
                               fee application unless otherwise ordered by the Court. The Debtor's attorney has received
                                      246.00
                               $_______________                                         4,004.00
                                                    of the fee and the balance of $______________shall    be paid through this Plan
                               in accordance with the Standing Order.
                               The Debtor's attorney has not agreed to accept a fee at or below the "no look" fee and, therefore,
                               will file an initial itemized fee application within 30 days after the entry of an order confirming
                               this Plan. The Debtor's attorney estimates the total fee request to be $                . The Debtor's
                               attorney has received $                     and expects the balance to be paid through this Plan to be
                               $                     . Payment of the balance through this Plan shall be paid in accordance with the
                               Standing Order.


                     Further interim and final fee applications may be filed during the term of this Plan, provided that attorneys
                     who have agreed to accept a “no look” fee pursuant to the Standing Order may only seek compensation for
                     services which are beyond the scope of the services required to be performed to obtain a “no look” fee.

     4. Priority Claims:

        A.           Domestic Support Obligations:           None


        B.           Other Priority Claims under 11 U.S.C. §507:            None

     5. Secured Claims:

        A.           Maintenance of Payments:            None


                     i.        The Debtor shall pay post-petition payments directly to the following creditors:        None



          Creditor                          Collateral               Estimated total amount due            Monthly payment

                                  609 S. Maxwell Court, Peoria,
Redbrand Credit Union                                                        $17,831.00                           $302.00
                                  Illinois

                     ii.       The Trustee shall pay post-petition payments through this Plan to the following creditors:      None

        B.           Curing Default:        None


                     With respect to the following creditors, the Trustee shall pay allowed claims for arrearages through this Plan,
                     regardless of who is maintaining payments under Paragraph A of Part 5:


          Creditor                          Collateral                  Estimated Arrearage           Regular Payment Amount

                                 609 S. Maxwell Court, Peoria,
Redbrand Credit Union                                                         $950.00                           $302.00
                                 Illinois




                                                                                                                                        Page 3 of 7
  Case 20-80283              Doc 2       Filed 03/01/20            Entered 03/01/20 13:18:26                   Desc Main
                                            Document               Page 4 of 7



         C.        Secured Claims to which 11 U.S.C. §506 Valuation is NOT Applicable (“910 Claims”):                   None


         D.        Other Secured Claims:         None



         E.        Secured Claims for Real Estate Taxes:             None


                   Claims listed in this subsection are for real estate tax arrearages. These claims will be paid by the Trustee
                   through this Plan.


                                                                                                                 Estimated Total
                                                                                 Principal Claim    Interest
              Creditor               Collateral (Include Address) Tax Year                                      Claim & Accruing
                                                                                     Amount           Rate
                                                                                                               Interest & Penalties
                                     609 S. Maxwell Court,
Peoria County Collector                                                 2018        $1,400.00         12%           $1,794.00
                                     Peoria, IL (17-11-351-040)

         F.        Surrender of Property:          None


                   The Debtor surrenders the following collateral:


                          Creditor                                                    Collateral Surrendered

CEFCU                                                            2011 Hyundai Sonata

                   The Debtor requests that upon confirmation of this Plan the stay under 11 U.S.C. §362(a) be terminated as to
                   the collateral only and that the stay under §1301 be terminated in all respects. Any remaining deficiency
                   following the sale of surrendered collateral shall be treated as an unsecured claim, provided that the creditor
                   has filed a timely proof of claim as required by the Federal Rules of Bankruptcy Procedure.

     6. Unsecured Claims:
         A.        Liquidation Analysis

                   If the Debtor's estate were liquidated under Chapter 7 as of the date of this Plan, the value of the property to
                                                                                       0
                   be distributed on account of allowed unsecured claims would be $_____________________.



         B.        Statement of Applicable Commitment Period

                   Per Official Form 122C-1, the Debtor has a        3- or   5-year applicable commitment period.


         C.        Projected Monthly Disposable Income

                   The Debtor's projected monthly disposable income is $           0.00        . (In calculating this amount, a
                   deduction should be taken for the 10% Trustee's fee described in Paragraph A of Part 3 above. The Trustee's
                   fee deduction should be taken only once.)


         D.        Co-Debtor Claims:         None




                                                                                                                                      Page 4 of 7
Case 20-80283            Doc 2       Filed 03/01/20            Entered 03/01/20 13:18:26                     Desc Main
                                        Document               Page 5 of 7



                         Per 11 U.S.C. §1322(b)(1), the following claims for consumer debts on which another individual is
                         liable with the Debtor are separately classified:

                i.       The following co-debtor claims are to be paid in full by the Trustee through this Plan:


             Creditor                                  Co-Debtor                      Interest Rate %        Claim Amount

             NONE

                ii.      The following co-debtor claims will be paid directly by the Debtor or Co-Debtor:


                                                                                                           Payments to be
          Creditor                        Co-Debtor               Interest Rate %    Claim Amount
                                                                                                             Made by:
                                                                                                              Debtor
          CEFCU                        Curtis Clemons                  16%              $312.00
                                                                                                              Co-Debtor
     E.         Distribution on Allowed General Unsecured Claims
                Choose only one of the following:

                         Allowed general unsecured claims shall not receive any distribution pursuant to this Plan.


                         Allowed general unsecured claims shall be paid in full pursuant to this Plan.


                         The Debtor shall pay the sum of $                        to unsecured creditors pursuant to this Plan,
                         which shall be distributed first to pay all claims listed in Paragraph D of Part 6 above, if any, in
                         full, and then to pay all other allowed general unsecured claims pro rata.

                         The funds remaining after disbursements have been made to all other creditors provided for herein
                         shall be distributed first to pay all claims listed in Paragraph D of Part 6 above, if any, in full, and
                         then to pay all other allowed general unsecured claims pro rata.

  7. Executory Contracts and Unexpired Leases:             None


  8. Property of the Estate:

                         Upon confirmation, all property of the estate shall vest in the Debtor. Notwithstanding this
                         provision, the Trustee retains the right to assert a claim to any additional property of the estate that
                         the Debtor acquires post-petition pursuant to 11 U.S.C. §1306.

                         All property of the estate shall vest in the Debtor upon discharge.

     Pursuant to 11 U.S.C. §1327(b), the effect of failure to check one of the above boxes will be to vest all property of the
     estate in the Debtor upon confirmation.

  9. Lien Avoidance:          None


 10. Miscellaneous:
     A.         Per Federal Rule of Bankruptcy Procedure 3010(b), the Trustee shall make no payment in a denomination
                of less than $15.00 and is authorized to accumulate funds for creditors in order not to make any payments of
                less than $15.00.




                                                                                                                                    Page 5 of 7
Case 20-80283          Doc 2        Filed 03/01/20            Entered 03/01/20 13:18:26                    Desc Main
                                       Document               Page 6 of 7



     B.      All secured creditors shall retain the liens securing their claims until the earlier of the payment of the
             underlying debt as determined under non-bankruptcy law or discharge under 11 U.S.C. §1328.


     C.      Secured creditors and lessors to be paid directly by the Debtor may continue to send to the Debtor customary
             notices, payment coupons, and invoices notwithstanding the automatic stay.
 11. Nonstandard Provisions:
             Under Federal Rule of Bankruptcy Procedure 3015(c), nonstandard provisions must be set forth below.
             A nonstandard provision is a provision not otherwise included in the Local Plan Form or deviating from it.
             The provisions in this Part will not be effective unless the applicable box in Paragraph C of Part 1 is
             checked. Nonstandard provisions set forth elsewhere in this Plan are ineffective.




                                                                                                                            Page 6 of 7
Case 20-80283        Doc 2        Filed 03/01/20          Entered 03/01/20 13:18:26                  Desc Main
                                     Document             Page 7 of 7


        12. Signatures

            If the Debtor is represented by an attorney, the attorney must sign the Plan and the Debtor may but is not
            required to sign it. If the Debtor is not represented by an attorney, the Debtor must sign the Plan. The Plan
            must be dated.

            By filing this document, the Debtor, if not represented by an attorney, or the attorney for the Debtor, also
            certifies that the wording and order of the provisions in this Plan are identical to those contained in the
            Chapter 13 Model Plan for the Bankruptcy Court for the Central District of Illinois, other than any
            nonstandard provisions included in Part 11.


                                                   Signed:



Date: ________________                             __________________________________________
                                                   Name, Debtor

Date: ________________                             ___________________________________________
                                                   Name, Joint Debtor

       03/01/2020
Date: ________________                             /s/ Sumner A. Bourne
                                                   ___________________________________________
                                                   Attorney for Debtor(s):

                                                   Rafool & Bourne, PC
                                                   411 Hamilton Blvd., Suite 1600
                                                   Peoria, IL 61602
                                                   ___________________________________________
                                                   Attorney Address
                                                    (309) 673-5535
                                                   ___________________________________________
                                                   Attorney Phone Number
                                                   notices@rafoolbourne.com
                                                   ___________________________________________
                                                   Attorney E-mail Address




                                                                                                                            Page 7 of 7
